Citation Nr: 1117954	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  04-20 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the Board in May 2007.  The Board remanded the Veteran's claim for additional development in October 2009 and December 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is again necessary.  The Veteran's claim was previously remanded for additional development including a VA examination for an opinion as to the etiology of the claimed vertigo.  

The Veteran was afforded a VA examination in January 2011 at which time the examiner diagnosed the Veteran with benign positional vertigo and opined that the Vetean's vertigo was not caused or aggravated by his service-connected hearing loss.  The examiner provided a rationale for the opinion.  However, the examiner concluded that it was possible that the Veteran's vertigo started in the military but there was no way to substantiate the Veteran's statements of record and thus an opinion would be speculative.  Consequently, the Board finds that the examiner's opinion is not adequate for rating purposes.  

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The January 2011 VA examiner's opinion is speculative and thereby insufficient to establish the lack of a nexus between the Veteran's report of a continuity of symptomatology and the currently diagnosed vertigo.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Associated with the claims file are VA treatment records dated through March 2005.  Any records dated after March 2005 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Obtain and associate with the claims file any VA treatment reports dated after March 2005.

2.  Thereafter, schedule the Veteran's for an examination with a specialist who has not previously examined him.  The specialist should review the claims file and document that review in the examination report.  The specialist should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including December 2009 and January 2011 VA opinions.  The examiner should explain the basis for any opinion and base the opinion on sufficient facts or data.  The rationale for all opinions should be provided.  The specialist should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that vertigo was incurred in or aggravated by the Veteran's military service.  The examiner must consider the Veteran's statements and May 2007 testimony regarding the incurrence of vertigo, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  
 
3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.   Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

